Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 24, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144890                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  DEBORAH MAZUR, Personal Representative                                                                  Brian K. Zahra,
  of the Estate of John Mazur, Deceased,                                                                             Justices
                 Plaintiff-Appellee,
  v                                                                SC: 144890
                                                                   COA: 300519
                                                                   Wayne CC: 09-028133-NO
  DETROIT DEPARTMENT OF
  TRANSPORTATION, BAILIFF JOHN
  DOE 1, and BAILIFF JOHN DOE 2,
              Defendants,
  and
  BAILIFF FRED DIXON,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 23, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 24, 2012                       _________________________________________
           t0716                                                              Clerk